Name: Commission Regulation (EEC) No 1980/87 of 6 July 1987 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oilseeds
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  production;  plant product;  agricultural activity
 Date Published: nan

 7. 7. 87 Official Journal of the European Communities No L 187/5 COMMISSION REGULATION (EEC) No 1980/87 of 6 July 1987 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (5) thereof, Whereas the characteristic feature of double zero rape seed is the lower glucosinolate content, which facilitates its incorporation in feedingstuffs ; whereas the first subpa ­ ragraph of Article 2 (4) of Commission Regulation (EEC) No 2681 /83 laying down detailed rules for the application of the subsidy system for oil seeds (3), as last amended by Regulation (EEC) No 532/87 (4), lays down a maximum authorized content of 20 micromoles per gram of seed of that description ; whereas, however, the second subpara ­ graph of that paragraph provides for a temporary deroga ­ tion until the end of the 1987/88 marketing year to enable operators to adjust to the new quality require ­ ments ; whereas experience has shown that a further marketing year would be necessary for such an adjust ­ ment ; whereas the maximum permissible glucosinolate content of double zero rape seed of 35 micromoles per gram of seed should consequnetly be extended until the end of the 1988/89 marketing year ; Whereas the meastures provided for in this Regulation are in accordance with the opinon of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 2 (4) of Regulation (EEC) No 2681 /83 , ' 1986/87 and 1987/88 marketing years' is hereby repaced by ' 1986/87, 1987/88 and 1988/89 marketing years'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 133, 21 . 5. 1986, p. 8 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . 0 OJ No L 54, 24. 2. 1987, p. 8 .